Citation Nr: 0203574	
Decision Date: 04/18/02    Archive Date: 04/26/02	

DOCKET NO.  99-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 
1999, for the assignment of a 100 percent schedular rating 
for the veteran's service-connected coronary artery disease 
with hypertension.

2.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease with hypertension from November 18, 
1997, through April 26, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
July 1983.  

In July 2000, the veteran had a hearing before the member of 
the Board of Veterans Appeals (Board) whose signature appears 
at the end of this decision.

In October 2000, the Board remanded the case for further 
development.  Following that development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, confirmed and continued April 27, 1999, as the 
effective date for the veteran's 100 percent schedular rating 
for his service-connected coronary artery disease with 
hypertension.  The RO also confirmed and continued the 
30 percent rating for coronary artery disease with 
hypertension from November 18, 1997, through April 26, 1999.  
Thereafter, the claim was returned to the Board for further 
appellate action.

In May 1995, the veteran filed a claim for entitlement to 
service connection for diabetes.  The RO denied the claim in 
a September 1995 rating decision and informed the veteran.  
He did not appeal; and therefore, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1994).  

In May 2001, the VA published a final rule which amended 
38 C.F.R. § 3.309(e).  That rule established a rebuttable 
presumption that service connection for Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
was associated with exposure to herbicides (e.g. Agent 
Orange).  Disease Associated With Exposure to Certain 
Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001); see Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 301(b), 115 
Stat. 987, 988 (2001)(to be codified at 38 U.S.C.A. 
§ 1116(a)(2)(H).

The veteran's service separation papers show that he had 
service in the Republic of Vietnam.  His medical records show 
that he was diagnosed with diabetes mellitus in the early 
1990's.  Such a scenario raises the question as to whether 
his diabetes is the result of exposure to Agent Orange in 
Vietnam.  See Nehmer v. Veterans' Administration of the 
United States, No. 01-15325, 2002 U.S. App. LEXIS 5360 (9th 
Cir. Apr. 1, 2002) (VA compelled to pay retroactive benefits 
to veterans with prostate cancer whose initial applications 
were denied under valid regulations and whose service 
connection claims were later allowed based on the Agent 
Orange Act of 1991.)  

The question of entitlement to service connection for 
diabetes due to Agent Orange exposure has not been considered 
by the RO or otherwise developed for appellate review.  
Accordingly, the Board has no jurisdiction over that 
question; and, therefore, it is referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2000); 38 C.F.R. § 20.101 (2001).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased rating 
for his service-connected cardiovascular disease was received 
by the VA on November 18, 1997.  

2.  From November 18, 1996, through April 26, 1999, the 
veteran's coronary artery disease with hypertension, 
manifested primarily by chest pain, dyspnea, diastolic 
readings generally below 110, and significant occlusion of 
the right coronary artery, did not preclude him from 
performing more than sedentary employment.

3.  On April 27, 1999, the veteran sustained a myocardial 
infarction.

CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for coronary artery 
disease with hypertension from November 18, 1996, through 
April 26, 1999, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
(DC) 7005 (1997) (revised effective January 12, 1998 (VA 
Schedule for Rating Disabilities, the Cardiovascular System, 
62 Fed. Reg. 65207, 65215 (Dec. 11, 1997)).

2.  The criteria for an effective date prior to April 27, 
1999, for a 100 percent disability evaluation for coronary 
artery disease with hypertension, have not been met.  
38 U.S.C.A. § 5110(a)-(b) (West 1991); 38 C.F.R. § 3.400(o) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Increased Rating

The veteran seeks a rating in excess of 30 percent for his 
service-connected coronary artery disease with hypertension 
for the period from November 1996 to April 1999.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's service-connected coronary artery disease with 
hypertension.  Where, as here, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the level of disability during 
the current rating period is of primary concern.  In such 
instances, although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

At the outset of the veteran's claim, as now, coronary artery 
disease, myocardial infarction, and hypertension, were rated 
in accordance with 38 C.F.R. § 4.104, DC's 7005, 7006, and 
7101, respectively.  During the course of the appeal, VA 
issued revised regulations for the evaluation of diseases of 
the heart and diseases of the arteries and veins, as set 
forth in 38 C.F.R. § 4.104, DC's 7000-7017 and 7100-7123.  
Those revisions became effective January 12, 1998.  VA 
Schedule for Rating Disabilities, the Cardiovascular System, 
62 Fed. Reg. 65207, 65215 (Dec. 11, 1997) (codified at 
38 C.F.R. § 4.104).  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); VAOPGCPREC 11-97.  
Parenthetically, it should be noted that the RO has evaluated 
the veteran's service-connected arteriosclerotic heart 
disease under both the old and the revised regulations.  
Thus, the Board may proceed with a decision on the merits of 
the veteran's claim without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Under the pre-January 12, 1998, criteria, a 30 percent rating 
was warranted for myocardial infarction or arteriosclerotic 
heart disease following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attack, with ordinary manual labor feasible.  A 60 percent 
rating was warranted following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, where more than light 
manual labor was not feasible.  A 100 percent rating was 
warranted during and for six months following acute illness 
from coronary occlusion or the thrombosis with circulatory 
shock, etc.  After six months, a 100 percent rating was 
assigned for the chronic residual findings of congestive 
heart failure or angina on moderate exertion.  Such a rating 
was also warranted if more than sedentary employment was 
precluded.  38 C.F.R. § 4.104, DC's 7005, 7006.  

Under the pre-January 12, 1998, criteria, a 20 percent rating 
was warranted for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 110 or more with definite symptoms.  A 
40 percent rating was warranted when the diastolic pressure 
was predominantly 120 or more and there were moderately 
severe symptoms.  A 60 percent rating was warranted when the 
diastolic pressure was predominantly 130 or more, and there 
were severe symptoms.  38 C.F.R. § 4.104, DC 7101.  

For the 40 and 60 percent ratings under DC 7101, careful 
attention was to be paid to the diagnosis and repeated blood 
pressure readings.  When continuous medication was shown 
necessary for the control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.  38 C.F.R. § 4.104, 
DC 7101, Note 1.  

Under the revised regulations, a 30 percent rating is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with documented coronary artery disease or a 
documented history of myocardial infarction when the 
veteran's workload is greater than 5 MET's but not greater 
than 7 MET's and results in dyspnea, fatigue, angina, 
dizziness, or syncope.  A 30 percent rating is also warranted 
when there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past, or; when a 
workload of greater than 3 MET's but not greater than 5 MET's 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
A 60 percent rating is also warranted when there is left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A 100 percent disability evaluation is warranted 
during and for 3 months following a myocardial infarction 
documented by laboratory tests.  Thereafter, a 100 percent 
disability evaluation is warranted for a documented history 
of myocardial infarction or documented coronary artery 
disease resulting in chronic congestive heart failure or when 
a workload of 3 MET's or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.  A 100 percent rating is also 
warranted when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Note:  If 
nonservice-connected arteriosclerotic heart disease is 
superimposed on service-connected valvular or other 
nonarteriosclerotic heart disease, a medical opinion is to be 
requested as to which condition is causing the current signs 
and symptoms.  38 C.F.R. § 4.104, DC's 7005, 7006.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of MET's at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of MET's by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in MET's 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).

Under the revised regulations, a 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted when diastolic pressure is predominantly 
120 or more.  A 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 
7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater, with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. 
§ 4.104, DC 7101, Note 1.  
An extensive volume of medical evidence from the VA and from 
private health care providers shows that from November 1996, 
through April 1999, the veteran's service-connected 
cardiovascular disease was manifested primarily by complaints 
of chest pain, dyspnea, and high blood pressure.  The veteran 
was followed for those complaints, and on several occasions 
(e.g., February, August, and October 1997, and October 1998) 
he required treatment for chest pain in the emergency room.  
In November 1997, cardiac catheterization showed an ejection 
fraction between 40 and 54 percent and mild left ventricular 
dysfunction.  In July 1998, an echocardiogram revealed an 
ejection fraction of 59 percent, and in October 1998, 
additional cardiac catheterization revealed an ejection 
fraction in excess of 55 percent.  The cardiac 
catheterization reports all revealed significant stenosis of 
the right coronary artery, including 90 to 99 percent 
occlusion of the distal right coronary artery.  Consequently, 
in October 1998, he was hospitalized by the VA and underwent 
successful surgical placement of a stent.  On April 27, 1999, 
he was admitted to a VA hospital after sustaining a 
myocardial infarction.

From November 1996 through April 1999, the veteran's repeated 
episodes of chest pain, high blood pressure, and near total 
occlusion of the right coronary artery requiring surgical 
placement of a stent, more nearly approximated the criteria 
for a 60 percent rating for the residuals of a myocardial 
infarction or arteriosclerotic heart disease under 38 C.F.R. 
§ 4.104, DC 7005 which was in effect prior to January 1998.  
To that extent, the appeal is granted.  

In arriving at this decision, the Board has considered a 
still-higher schedular evaluation under the applicable DC's; 
however, the evidence dated from November 1996 through April 
26, 1999, simply does not show that the veteran experienced 
acute illness from coronary occlusion; thrombosis with 
circulatory shock; chronic residual findings of congestive 
heart failure; angina on moderate exertion; a workload of 3 
METS or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or an ejection fraction of less than 
30 percent.  In this regard, it should be noted that 
cardiovascular examinations performed by the VA in December 
1997 and October 1998, were generally consistent and showed 
that the heart size was within normal limits and that the 
veteran's heart had a regular rate and rhythm.  It was also 
negative for any murmurs or thrills or evidence of congestive 
heart failure.  Further, multiple blood pressure readings 
revealed a diastolic reading no higher than 100 and a 
systolic reading no higher than 172.  While the cardiac 
catheterization in November 1997 showed left ventricular 
dysfunction, subsequent testing failed to confirm such a 
finding.  

Following the VA examination in December 1997, the examiner 
concluded that the veteran was not a good candidate for any 
type of employment; however, that conclusion was ultimately 
based on factors other than the service-connected 
cardiovascular disease.  Since the early 1990's, the veteran 
has been gainfully employed as a food expediter and cook in a 
short order restaurant.  Despite the fact that such 
employment required near constant standing, bending, 
reaching, and some lifting, the evidence shows that he worked 
largely without interruption from November 18, 1996, through 
April 26, 1999.  Although he states that he only worked part 
time, that fact is not dispositive of the issue.  Rather, the 
critical factor is that he was able to perform more than 
sedentary employment for a prolonged period of time.  
Accordingly, a higher schedular evaluation is not warranted 
based on his level of job impairment.  Parenthetically, it 
should be noted that part time work may constitute 
substantially gainful employment if such employment provides 
an annual income that exceeds the poverty threshold for one 
person.  Such a determination is irrespective of the number 
of hours or days that the veteran actually works.  See Faust 
v. West, 13 Vet. App. 342, 356 (2000). 

In assigning November 18, 1996, as the effective date for the 
veteran's 60 percent rating for his service-connected 
cardiovascular disease, the Board recognizes that such a date 
is one year prior to the date of the receipt of his claim for 
an increased rating.  After reviewing the record and the 
applicable law and regulations regarding the effective dates 
to be assigned for increased ratings, the Board concludes 
that the evidence supports November 18, 1996, as the date of 
increased disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (see below).  

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
cardiovascular disease for the period from November 18, 1996, 
through April 26, 1999.  However, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  As noted above, the evidence 
shows that the veteran was engaged in substantially gainful 
employment during that time.  Moreover, although he has been 
followed on an outpatient basis, there is no evidence of 
extensive hospitalization during the time period in question.  
Rather, the record shows that the manifestations of his 
cardiovascular disease are essentially those contemplated by 
the regular schedular standards.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.

The Effective Date for a 100 percent Disability Rating

The veteran maintains that his 100 percent schedular 
evaluation should be earlier than April 27, 1999, as he has 
had serious heart problems for many years.  Indeed, during 
his hearings he testified that the effective date should 
revert to 1993, as his current appeal has been open since 
that time.

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board 
must consider all of the evidence of record in determining 
whether an increase in disability was ascertainable within 
one year prior to the date of the claim for an increase.  See 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

The veteran's contentions notwithstanding, the evidence shows 
that the veteran's appeal has not been continuous since 1993.  
By a rating action, dated in September 1995, the RO denied 
entitlement to a rating in excess of 30 percent for coronary 
artery disease with hypertension.  Later that month, the 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement within one year of the date 
that he was notified of the decision.  Accordingly, that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The veteran's claim for increased rating for heart disease, 
which led to the current appeal, was received by the RO on 
November 18, 1997.  As noted above, there is no competent 
evidence dated during the year prior to the receipt of that 
claim through April 26, 1999, showing that the veteran 
sustained a myocardial infarction; or that he was suffering 
from acute illness from coronary occlusion or thrombosis with 
circulatory shock; congestive heart failure or angina on 
moderate exertion; or that he was precluded from more than 
sedentary employment.  The evidence on file simply does not 
support a rating in excess of 60 percent from November 18, 
1996, through April 26, 1999, for his service-connected 
cardiovascular disease.  Accordingly, there is no basis for a 
100 percent schedular evaluation prior to that date.

Change in the Law

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001)).  That law redefined the obligations of 
the VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Board's October 2000 remand, 
the statement of the case, and the supplemental statements of 
the case, the veteran and his representative were notified of 
the evidence necessary to substantiate his claims.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; and in fact, it appears that all 
such evidence has been obtained and associated with the 
claims folder.  Such evidence includes a substantial body of 
medical records from the VA and private health care 
providers; the veteran's records from the Social Security 
Administration; reports of VA examinations and clarifying 
addenda, dated from November 1997 to October 1998; and the 
transcripts of the veteran's hearings on appeal held in 
April 1999 and July 2000.  Indeed, the veteran has not 
identified any outstanding evidence which could be used to 
support any of the issues on appeal, nor has he contended 
that the VA examinations were inadequate for rating purposes.  
Therefore, the Board is of the opinion that the VA has met 
its duty to assist the veteran in the development of this 
appeal and that there is no need for further development at 
this time.  Accordingly, it was not prejudicial to the 
veteran for the Board to proceed to issue a decision on the 
merits of his case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  



ORDER

Entitlement to a 60 percent disability evaluation for 
coronary artery disease with hypertension from November 18, 
1996, through April 26, 1999, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to an effective date earlier than April 27, 1999, 
for a 100 percent disability evaluation for coronary artery 
disease with hypertension is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

